Citation Nr: 1019274	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Prior to August 26, 2008, entitlement to a rating in 
excess of 10 percent for osteoarthritis, status post left 
knee surgery. 

2.  Prior to August 26, 2008, entitlement to a rating in 
excess of 10 percent for instability of the lateral and 
medical collateral ligaments. 

3.  For the period from October 1, 2009 to December 6, 2009, 
entitlement to a rating in excess of 30 percent for 
osteoarthritis, status post left knee surgery. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision, by the 
Muskogee, Oklahoma, Regional Office (RO), which, inter alia, 
granted service connection for osteoarthritis and status post 
left knee surgery with residual scar and assigned a 10 
percent disability evaluation, and for chronic right knee 
strain and assigned a 10 percent disability evaluation.  The 
RO also continued the 10 percent evaluation assigned for 
instability of the lateral and medial collateral ligaments of 
the left knee.  The Veteran perfected a timely appeal to that 
decision.  

By a rating action in March 2009, the RO assigned a 100 
percent temporary total rating for the left knee, effective 
August 26, 2008, and assigned an evaluation of 30 percent 
effective October 1, 2009.  Subsequently, in January 2010, 
the RO assigned a 100 percent temporary total rating for the 
left knee, effective December 7, 2009, and assigned an 
evaluation of 30 percent, effective February 1, 2011.  

In April 2010, the Veteran appeared at the Muskogee RO and 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  At the hearing, the 
Veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2009).  

At the above hearing, the Veteran and his representative 
raised the issue of entitlement to a total disability rating 
based on individual unemployability.  That issue has not been 
developed for appellate review and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (noting that the Board does not have jurisdiction of 
issues not yet adjudicated by the RO).  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee and a rating in excess of 30 percent for osteoarthritis, 
status post left knee surgery for the period from October 1, 
2009, to December 6, 2009, and extraschedular aspect of the 
Veteran's increased rating claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to August 26, 2008, the medical evidence of record 
shows that the Veteran's left knee range of motion is limited 
to, at most, 110 degrees of flexion and 0 degrees of 
extension.  

2.  Prior to August 26, 2008, the Veteran's left knee 
disorder was not manifested by moderate instability.  


CONCLUSIONS OF LAW

1.  Prior to August 26, 2008, the criteria for a rating in 
excess of 10 percent for osteoarthritis, status post left 
knee surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5260 
(2009).  

2.  Prior to August 26, 2008, the criteria for a rating in 
excess of 10 percent for instability of the lateral and 
medical collateral ligaments have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in a pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in June 2007 from the RO to the Veteran which 
was issued prior to the RO decision in July 2007.  Additional 
letters were issued in May 2008 and July 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  He was provided an opportunity at that time 
to submit additional evidence.  In addition, the Veteran was 
afforded a VA compensation examination in June 2007.  Thus, 
the Board finds that the purpose behind the notice 
requirements has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims decided herein.  It also 
appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained.  It 
is therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  As noted above, the 
Veteran was afforded a VA examination in June 2007.  The 
report reflects that the examiner solicited a detailed 
history from the Veteran, examined the Veteran, and provided 
a diagnosis consistent with the record.  Therefore, the 
examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims decided 
herein.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran. The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in August 1971, the RO granted service 
connection for impairment, left knee, postoperative 
residuals, evaluated as 10 percent disabling.  

In a statement in support of claim (VA Form 21-4138), 
received in May 2007, the Veteran indicated that he was 
seeking an increased rating for his left knee disorder.  
Submitted in support of his claim were VA progress notes 
dated from March 2007 to June 2007.  During a clinical visit 
in March 2007, the Veteran complained of chronic left knee 
pain; he stated that the knee hurts on walking with 
nonradiating pain and without swelling or fever.  The 
assessment was knee arthralgia.  

The Veteran was seen for physical therapy in May 2007, at 
which time he stated that both knees were painful, left worse 
than right; he stated that occasionally the left one goes out 
and causes sharp pain that goes up his leg, locks up, and he 
has to manually pop the knee cap back in place before he can 
move.  The Veteran indicated that he was issued a knee brace 
one week before; however, he was unsure whether that helped 
or not.  The Veteran also reported that the got an injection 
in the knee, which helped some.  The assessment was 
osteoarthritis in both knees, left greater than the right, 
with occasional patellar dislocation in the left leg.  

On VA examination in June 2007, the Veteran reported problems 
with pain, weakness, stiffness, swelling, giving way, lack of 
endurance, locking, fatigability, and dislocation of the left 
knee that travels up the left leg to the hip and back.  The 
Veteran indicated that his condition does not cause 
incapacitation.  The current treatment includes Celebrex and 
injections to both knees.  He had not had any prosthetic 
implants of the joint, painful motion, or weakness.  The 
functional impairment includes difficulty walking more than 
20 yards and inability to perform any activity requiring any 
type of physical exertion, due to pain, weakness, stiffness, 
swelling, giving way, lack of endurance, locking, 
fatigability, and dislocation in the left knee that travels 
up the left leg to the hip and back.  

On examination, it was noted that the Veteran required cane 
and braces for both knees for ambulation for balance and 
support.  The left knee showed signs of abnormal movement and 
guarding of movement.  However, he had no signs of edema, 
effusion, weakness, tenderness, redness, heat and 
subluxation.  Examination of the left knee revealed crepitus.  
Examination of the left knee did not reveal recurrent 
subluxation, "locking" pain, and joint effusion.  Range of 
motion in the left knee was from 0 degrees to 110 degrees 
which produced pain.  On the left, the joint function was 
limited by pain after repetitive use.  The joint function on 
the left was not additionally limited by fatigue, weakness, 
lack of endurance and incoordination.  The anterior and 
posterior cruciate ligaments stability test of the left knee 
was within normal limits.  The medial and lateral collateral 
ligaments stability test of the left knee was abnormal with 
slight instability.  The medial and lateral meniscus test of 
the left knee was within normal limits.  

X-ray study of the left knee showed degenerative arthritic 
changes.  The pertinent diagnoses were moderate 
osteoarthritis and status post left knee surgery with 
residuals of a scar.  The objective factors are decreased and 
painful range of motion, a scar, and instability of the 
medical and lateral collateral ligaments and positive x-ray 
findings.  

Of record is a private treatment report from Dr. W. Dean 
Spence, dated in September 2007, indicating that he has been 
following the Veteran for a number of years.  He noted that 
one of the Veteran's recurring complaints has been knee pain.  
Dr. Spence stated that, over this period of time, the Veteran 
has been found to have problems related to a severe 
osteoarthritis.  In addition to the pain associated with his 
arthritis, he has continuously complained of swelling and 
effusion with minimal activity.  His knees regularly lock up, 
give away and dislocate.  Dr. Spence stated that there was 
some question about those symptoms being present at all, but 
they were well substantiated, both recently and distantly.  

VA progress notes dated from January 2008 through March 2008 
show that the Veteran received ongoing clinical attention for 
complaints of increased pain in both knees.  The records 
indicate that the Veteran received injections of Xylocaine in 
both knees.  

A treatment report from Orthopedic Associates indicating that 
the Veteran was seen for evaluation of his left knee in 
February 2008.  He reported an episode of increased soreness 
two weeks prior to his clinical visit.  He was referred to 
the clinic to discuss the possibility of surgical knee 
replacement.  On examination, there was a well-healed medial 
incision, mild varus deformity, some tenderness along the 
medial joint line, less so laterally, and a possible small 
effusion.  He was able to extend fully, but he had pain on 
full extension.  He extended within five degrees of full 
extension, but he did have pain in this range.  Flexion was 
to about 110 degrees with pain in full flexion; he was 
stable.  X-ray study of the knee showed some significant 
medial narrowing.  The diagnosis was left knee medial 
arthritis.  

The Veteran was seen at a VA surgery clinic in July 2008, at 
which time it was noted that he had increased swelling of the 
left knee and felt that his left knee was keeping him from 
doing his every activities.  He also reported episodes of 
left patella subluxing.  He had had 4-5 steroid injections; 
he wore a knee brace and was taking NSAIDS.  Examination of 
the left knee revealed 3+ effusion, tenderness along the 
patella facet, minimal lateral joint tenderness, and positive 
McMurrays.  Lachman and anterior drawer tests were negative 
without instability on varus or valgus stress.  Range of 
motion was from 0 degrees to 115 degrees.  There was some 
crepitus in the knee.  The assessment was osteoarthritis in 
both knees, but more in the left knee.  

On August 20, 2008, the Veteran was seen for a preadmission 
examination at St. Anthony Hospital.  At that time, it was 
noted that the Veteran has been found to have end stage 
osteoarthritis of both knees and had failed conservative 
care.  The Veteran had been counseled regarding alternatives 
of treatment, the risk, benefits, possible complications, and 
expected prognostic outcome.  He was admitted to the hospital 
for left total knee arthroplasty.  Examination showed a 1+ 
effusion in the left knee and tenderness across the medial 
joint line.  He had full extension, 110 degrees of flexion, 
1+ medial laxity, marked lateral patellar subluxation, 4/5 
extension strength.  Distal motor and sensory examinations 
were intact.  X-rays showed complete loss of the medial joint 
space, subchondral sclerosis, and rimming osteophyte.  The 
assessment was osteoarthritis, left knee, failed conservative 
care.  On August 26, 2008, the Veteran underwent left total 
knee arthroplasty.  

By a rating action of March 2009, the RO assigned a temporary 
evaluation of 100 percent, effective August 26, 2008; and a 
30 percent rating was assigned from October 1, 2009.  


III.  Legal analysis-Higher Evalautions.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
Veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2009).  Otherwise, the lower 
rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2009).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2009).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2009).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  See 38 C.F.R. § 4.71a (2009).  Under Diagnostic 
Code 5260, flexion that is limited to 60 degrees is 
noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent evaluation, flexion that is limited to 
30 degrees warrants a 20 percent evaluation, flexion that is 
limited to 15 degrees warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent evaluation, extension that is 
limited to 15 degrees warrants a 20 percent evaluation, 
extension limited to 20 degrees warrants a 30 percent 
evaluation, extension that is limited to 30 degrees warrants 
a 40 percent evaluation, and extension that is limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion. 38 C.F.R. § 4.71, Plate II (2009).   

The VA Office of General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
non-compensable rating. A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998).  In 
this case, the Veteran is already separated evaluated for 
arthritis and instability as discussed below. 

A.  A rating in excess of 10 percent for osteoarthritis, left 
knee, prior to August 26, 2008.

The Veteran has been assigned a 10 percent evaluation for 
limitation of flexion of the left knee.  The 10 percent 
evaluation contemplates the presence of periarticular 
pathology productive of painful motion.  It is also 
consistent with limitation of flexion to 45 degrees.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 degrees.  
38 C.F.R. § 4.59, Diagnostic Code 5260 (2009); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be 
assigned if there is limitation of extension, subluxation or 
instability.  38 C.F.R. § 4.59, Diagnostic Code 5257 (2009).  
The Veteran has been assigned a 10 percent rating under the 
provisions of Diagnostic Code 5257 and will be addressed 
below.  

Based on the evidence discussed above, the record does not 
support an evaluation in excess of 10 percent for the 
Veteran's left knee osteoarthritis prior to August 26, 2008.  
For the time period prior to August 26, 2008, the Veteran's 
left knee osteoarthritis is rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The medical 
evidence of record for this time period shows that limitation 
of flexion has never been less than 110 degrees.  There was 
no evidence of any additional limitation of flexion due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
on repetitive use.  At no time during this time period was 
flexion limited to 30 degrees or less.  Therefore, a higher 
rating based upon limitation of flexion is not warranted.  

The Veteran is also not entitled to a higher or separate 
rating based upon limitation of extension.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  The medical evidence for this 
time period shows that extension was full and not 
additionally limited in any way on repetitive use due to 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Therefore, a separate or higher rating based 
upon limitation of extension is not warranted for this time 
period.  

As previously noted, in order to warrant an increased 
evaluation, the impairment must result in the functional 
equivalent of limitation of flexion to 30 degrees.  The 
evidence has not established that flexion has been 
functionally limited to 30 degrees or that the knees have 
been functionally limited to 30 degrees.  Rather, the most 
probative evidence establishes that there is pain on motion, 
but functional use remains greater than 30 degrees of 
flexion.  The Veteran retains functional use of flexion to at 
least 110 degrees bilaterally.  While, the Board also accepts 
that the Veteran has pain on motion and that he has reported 
weakness and lack of endurance with repetitive use, neither 
the objective nor subjective evidence reflects that he is 
functionally limited to 30 degrees.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45.  The Veteran contended that he 
was unable to walk more than 20 yards and unable to perform 
any activity requiring any type of physical exertion, due to 
pain, weakness, stiffness, swelling, giving way, lack of 
endurance, locking, fatigability, and dislocation of the left 
knee.  However, the VA examiner stated that the joint 
function on the left was not additionally limited by fatigue, 
weakness, lack of endurance and incoordination.  Accordingly, 
any additional limitation of motion is not beyond that 
contemplated by the currently assigned evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also DeLuca, 8 Vet. 
App. at 206.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
applicable time period and as such staged ratings are not 
warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  A rating in excess of 10 percent for instability of the 
left knee prior to August 26, 2008.

The RO has assigned a 10 percent evaluation for the left knee 
disorder under Diagnostic Code 5257 prior to August 26, 2008.  
This code contemplates only instability or subluxation.  
Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted where impairment of the knee involves slight 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted where the impairment is moderate, and a 30 
percent evaluation will be assigned where the impairment is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

After careful review of the evidentiary record, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted under the diagnostic code for instability of the 
left knee prior to August 26, 2008.  The Board acknowledges 
that the Veteran's left knee was injured in service, and that 
he underwent a surgical procedure as a result of the injury.  
While the Veteran has complained of the left knee "going out" 
on him and giving way while walking or just standing, the 
clinical findings show that the left knee was stable.  A 
higher evaluation is not warranted under Diagnostic Code 
5257, as there is no credible evidence that instability was 
more than mild prior to August 26, 2008.  Significantly, on 
VA examination in June 2007, the examiner indicated that the 
left knee did not reveal recurrent subluxation, "locking" 
pain or joint effusion; however, the examiner noted that 
there was crepitus in the left knee.  The examiner further 
noted that the medial and lateral collateral ligaments 
stability test of the left knee was abnormal with slight 
instability.  When seen at the Orthopedic Associates in 
February 2008, the clinician stated that the knee was stable.  
During a clinical visit in April 2008, it was noted that 
there was effusion, joint line tenderness, and crepitus in 
the left knee.  In light of these clinical findings, the 
Board concludes that the most probative evidence establishes 
that the Veteran did not have more than slight instability 
prior to August 26, 2008.  Thus, a rating in excess of 10 
percent rating under Diagnostic Code 5257 is not warranted.  

The Board finds that the Veteran is competent to report that 
he has instability.  The Board also concludes that the 
examination reports prepared by skilled examiners are more 
probative than the Veteran's generally unsupported lay 
statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In sum, the Veteran is competent to report such 
manifestations; however all evidence of record must be 
balanced.  In this case, the Board finds that the repeated 
clinical findings are more probative.  The more probative 
evidence establishes that the Veteran's disability does not 
approximate moderate instability or subluxation.  Thus, an 
evaluation in excess of 10 percent under Diagnostic Code 
5257, prior to August 26, 2008, is not warranted.  

The Board has also considered entitlement to an increased 
evaluation based on other rating criteria.  However, the 
Board has determined that Diagnostic Code 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, do not apply as there is no evidence of these 
conditions in the medical records.  To the extent that there 
is a scar, such is nondisabling and not entitled to a 
separate evaluation.   

Additionally, the Board notes that the Veteran's symptoms 
remained constant throughout the applicable time period and 
as such staged ratings are not warranted.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Prior to August 26, 2008, a rating in excess of 10 percent 
for osteoarthritis, status post left knee surgery is denied.  

Prior to August 26, 2008, a rating in excess of 10 percent 
for instability of the lateral and medical collateral 
ligaments is denied.  


REMAND

The Veteran maintains that his right knee disorder is more 
disabling than reflected by the 10 percent rating currently 
assigned.  

Upon review of the evidence, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee and 
entitlement to a rating in excess of 30 percent for 
osteoarthritis, status post left knee surgery/left knee 
arthroplasty for the period from October 1, 2009 to December 
6, 2009.  

The Veteran's most recent VA orthopedic examination took 
place in March 2009.  At his April 2010 hearing, the Veteran 
argued that the March 2009 examination was inadequate because 
the examiner did not fully examine his right knee.  The 
Veteran indicated that, contrary to his report, the VA 
examiner did not check the condition of his shoes to 
determine wear and tear; he stated that he had actually taken 
everything off and was not wearing shoes during the 
examination.  The Veteran maintained that the examination was 
too rushed and cursory for the examiner to properly evaluate 
the condition of his right knee.  His statement was supported 
by a lay statement from his wife submitted at the hearing.  

Also submitted at the hearing was a statement from Dr. Paul 
R. Miller, dated in March 2010, indicating that the Veteran 
would eventually require total knee arthroplasty on the 
right.  

VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Reexamination will be requested 
whenever VA determines that there is a need to verify the 
current severity of a disability.  38 C.F.R. § 3.327(a) 
(2009).  Generally, reexaminations are required if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
Therefore, in this case, remand is warranted in order to 
provide the veteran with a new VA compensation and pension 
examination.  (Prior to the examination, up-to-date treatment 
records should be obtained).  

With respect to the claim for a rating in excess of 30 
percent for the left knee for the period from October 1, 
2009, through December 6, 2009, it appears likely that there 
is pertinent (indeed critical) evidence outstanding which 
must be secured prior to any informed determination on the 
appellate issue.  Private medical treatment records from Dr. 
Paul Miller, dated in June 2009, show that the Veteran was 
seen for increasing complaints of pain in the left knee.  
There are no VA medical or treatment records associated with 
the claims folder dated since March 2009.  Consequently, 
development for the outstanding records must be completed.  

Also, the Board finds that referral for extraschedular 
consideration for the service-connected disabilities is 
warranted.  See 38 C.F.R. § 3.321 (b)(1) (2009).  At his 
April 2010 hearing, the Veteran testified that he had to quit 
his job as a security officer at the library because he was 
unable to go up and down the stairs due to his knee 
disabilities.  Therefore, on remand, his claim should be 
referred to the Director, Compensation and Pension Services, 
for consideration of an extraschedular disability.

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO should obtain current VA 
treatment records from the VA Medical 
Center in Oklahoma City, Oklahoma from 
March 2009 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.  

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009)

2.  The RO should ask the Veteran to 
complete release forms authorizing VA to 
request his treatment records from Dr. 
Paul R. Miller, and any other provider 
who may have treated him for his knee 
disorders, including his left knee during 
the period from October 1, 2009 to 
December 6, 2009, to include physical 
therapy treatment.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009)

3.  Schedule the Veteran for a VA joints 
examination, by an examiner other than 
the one who conducted the March 2009 
examination if possible, to determine the 
current nature and severity of his 
service-connected degenerative joint 
disease of the right knee.  The claims 
file should be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  All tests or 
studies deemed necessary should be 
conducted, to specifically include X-ray 
testing and range of motion measurements, 
and the results should be reported in 
detail.  

The examiner should report the range of 
motion measurements for the right knee in 
degrees, noting any pain on motion that 
the Veteran experiences.  The examiner 
must indicate whether there is any 
recurrent subluxation or lateral 
instability in the right knee.  If there 
is subluxation and/or lateral 
instability, the examiner should 
characterize its degree.  In this regard, 
the terms "severe," "moderate," and 
"slight" are the preferred adjectives.  
The examiner is also requested to note 
whether the Veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  Lastly, 
the examiner should express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his right knee repeatedly over a period 
of time.  

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

5.  Refer the Veteran's claim to the 
Director, Compensation and Pension 
Services, for consideration of an 
extraschedular disability rating for 
his service-connected bilateral knee 
disabilities.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Thereafter, the RO should 
readjudicate the Veteran's claims on the 
basis of all evidence of record and all 
applicable laws and regulations.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished an SSOC, which includes a 
summary of additional evidence submitted, 
and any additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and to accord the Veteran due process of law.  No 
action is required of the Veteran until he receives further 
notice.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


